Case 8:20-cv-02268-DOC-DFM Document 32 Filed 12/10/20 Page 1 of 6 Page ID #:1707




  December 10, 2020
     Case 8:20-cv-02268-DOC-DFM Document 32 Filed 12/10/20 Page 2 of 6 Page ID #:1708

01ÿ334ÿ56789ÿ4 ÿÿÿÿÿ8ÿ0ÿ57ÿ
8ÿ0ÿ9tuvwxyzxwvv{tx|}~ÿ|
                                                    !ÿ!ÿ#$%&'$
                ()*+,ÿ,./0+12ÿ,*1345ÿ210ÿ6.ÿ7+4.5ÿ8+0*ÿ0*.ÿ/1390ÿ324.,,ÿ9.:3+9.5ÿ6;ÿ<.5=ÿ>=ÿ?+@=ÿA=ÿBÿ(4CC
        DEÿÿFGÿHIJKLÿNOÿPIQPRPQSJTÿJIQÿUPUTLVÿPOÿJIWX
YÿG7787Zÿ[\ÿ7ÿÿHQJULX                                      9
        ] ^ÿ_7G\ÿ7G87ZÿE7ÿÿÿE7ÿZ8ZÿÿH`TJaLX
                                                                            ÿHQJULX                         bÿG
        ] ^ÿ7FÿE7ÿÿÿE7ÿZ8ZcÿG7Z77ÿGÿÿ_7ÿFÿ[Z7ÿYEÿHIJKLX
                                                            dÿÿ_7GÿFÿ[7ÿ7ÿZÿZG7ÿYEÿG7Z7ÿE7G7d
        ÿHQJULX                       dÿZÿ7Zÿÿ_\ÿÿE7ÿZ8ZcÿÿeYÿZZG7bÿG
        ] ^ÿ7G87ZÿE7ÿÿÿHIJKLÿNOÿPIQPRPQSJTX                                                                 dÿYEÿ
        ÿZ77Zÿ[\ÿYÿÿ7_ÿ7G87ÿFÿ_G7ÿÿ[7EFÿFÿHIJKLÿNOÿNfgJIPhJUPNIX
                                                                            ÿHQJULX                         bÿG
        ] ^ÿG7G7ZÿE7ÿÿ7i77Zÿ[77                                                                        bÿG
        ] 1E7GÿHj`LaPOWXk
                                                                                                                                9
          l\ÿF77ÿG7ÿm                        FGÿG87ÿZÿm               FGÿ7G87dÿFGÿÿÿFÿm     www         9
          ^ÿZ7G7ÿZ7Gÿ_7\ÿFÿ_7GnG\ÿEÿEÿFGÿÿG79
o7p
                                                                                   qLfRLfrjÿjPgIJUSfL

                                                                                 sfPIULQÿIJKLÿJIQÿUPUTL


                                                                                   qLfRLfrjÿJQQfLjj
0ZZÿFGÿG7GZÿ7_7Zÿ7G87dÿ7p
Case 8:20-cv-02268-DOC-DFM Document 32 Filed 12/10/20 Page 3 of 6 Page ID #:1709




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                        ACE PROPERTY AND CASUALTY INSURANCE
                        COMPANY v. McKESSON CORPORATION, et al.
                                8:20-cv-02268-DOC (DFM)

                               ATTACHMENT #1 TO SUMMONS


  ADDITIONAL DEFENDANTS:


  AIU Insurance Company

  Arch Reinsurance Limited

  Argo Re Limited

  Aspen Insurance UK Limited

  Canopius Underwriting Bermuda Limited

  Endurance Specialty Insurance Limited

  Golden State Insurance Co. Ltd

  Great Lakes Insurance Company SE

  Ironshore Specialty Insurance Company

  Lexington Insurance

  Liberty Special Markets Agency

  Certain Underwriters at Lloyd’s London, Subscribing to Policy No.
  B0509BOWCN1500017

  Certain Underwriters at Lloyd’s London, Subscribing to Policy No.
  B0509BOWCN1600451

  Certain Underwriters at Lloyd’s London, Subscribing to Policy No.
  B0509BOWCN1700408

  Certain Underwriters at Lloyd’s London, Subscribing to Policy No.
  509/DL554610

  {L0159091.1 }                                 1
Case 8:20-cv-02268-DOC-DFM Document 32 Filed 12/10/20 Page 4 of 6 Page ID #:1710




  Certain Underwriters at Lloyd’s London, Subscribing to Policy No.
  B0509BOWCN1600450

  Certain Underwriters at Lloyd’s London, Subscribing to Policy No. B0509BOWCN1700419

  Markel American Insurance Company

  Munich Reinsurance America, Inc.

  National Fire & Marine Insurance Company

  National Union Fire Insurance Company

  North American Capacity Insurance Company

  Swiss Re International SE

  XL Insurance America, Inc.




  {L0159091.1 }                                 2
Case 8:20-cv-02268-DOC-DFM Document 32 Filed 12/10/20 Page 5 of 6 Page ID #:1711




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                       ACE PROPERTY AND CASUALTY INSURANCE
                       COMPANY v. McKESSON CORPORATION, et al.
                               8:20-cv-02268-DOC (DFM)

                                ATTACHMENT #2 TO SUMMONS


  DEFENDANTS TO BE SERVED:1
  McKesson Corporation
  6535 N. State Highway 161
  Irving, TX 75039

  AIU Insurance Company
  175 Water Street 18th Floor
  New York, NY 10038

  Golden State Insurance Co. Ltd
  P.O Box HM 1826
  Hamilton, HM HX, Bermuda

  Ironshore Specialty Insurance Company
  P.O. Box 3407
  New York, NY 10008

  Lexington Insurance
  99 High St., Floor 24
  Boston, MA 02110-2378

  Certain Underwriters at Lloyd’s London, Subscribing to Policy No. B0509BOWCN1500017
  Mendes & Mount
  445 South Figueroa Street
  38th Floor
  Los Angeles, California 90071-1601



  1
   Summonses are not being requested against the following Defendants, for whom Requests for
  Dismissal have previously been filed by Plaintiff in the original State Court action: Arch
  Reinsurance Limited; Argo Re Limited; Aspen Insurance UK Limited; Canopius Underwriting
  Bermuda Limited; Endurance Specialty Insurance Limited; Great Lakes Insurance Company SE;
  Liberty Special Markets Agency; Markel American Insurance Company; Munich Reinsurance
  America, Inc.; North American Capacity Insurance Company; Swiss Re International SE; XL
  Insurance America, Inc.

  {L0159094.1 }                               1
Case 8:20-cv-02268-DOC-DFM Document 32 Filed 12/10/20 Page 6 of 6 Page ID #:1712




  Certain Underwriters at Lloyd’s London, Subscribing to Policy No. B0509BOWCN1600451
  Mendes & Mount
  445 South Figueroa Street
  38th Floor
  Los Angeles, California 90071-1601

  Certain Underwriters at Lloyd’s London, Subscribing to Policy No. B0509BOWCN1700408
  Mendes & Mount
  445 South Figueroa Street
  38th Floor
  Los Angeles, California 90071-1601

  Certain Underwriters at Lloyd’s London, Subscribing to Policy No. 509/DL554610
  Mendes & Mount
  445 South Figueroa Street
  38th Floor
  Los Angeles, California 90071-1601

  Certain Underwriters at Lloyd’s London, Subscribing to Policy No. B0509BOWCN1600450
  Mendes & Mount
  445 South Figueroa Street
  38th Floor
  Los Angeles, California 90071-1601

  Certain Underwriters at Lloyd’s London, Subscribing to Policy No. B0509BOWCN1700419
  Mendes & Mount
  445 South Figueroa Street
  38th Floor
  Los Angeles, California 90071-1601

  National Fire & Marine Insurance Company
  3024 Harney Street
  Omaha, NE 68131

  National Union Fire Insurance Company
  175 Water St.
  New York, NY 10038-4969




  {L0159094.1 }                                2
